Citation Nr: 1609788	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  08-29 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU). 



REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to January 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA). 

In September 2012, the Veteran had a hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board on the issue of service connection for hypertension.

This matter was previously remanded by the Board in March 2013, September 2013, and October 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In October 2015, the Board remanded this appeal in order to afford the Veteran a Board hearing.  

In this regard, in September 2015, the Veteran requested a new Board hearing on the issue of service connection for hypertension, as the VLJ who held a prior hearing on that issue has since retired.  He also requested a videoconference hearing on the issue of TDIU in an April 2015 substantive appeal.

While this matter was remanded in October 2015 to afford the Veteran his requested hearing, it does not appear that any steps were taken to schedule the Veteran for his hearing.  In this regard, there is no correspondence in the claims file concerning any new Board hearing, nor is there anything in the claims file to suggest that the Veteran has withdrawn his request.  As such, further remand is necessary in order to afford the Veteran a videoconference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report for the hearing, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

